Exhibit 10.1

SETTLEMENT AGREEMENT

SARA LEE INTERNATIONAL B.V., a private company with limited liability, having
its office at (3532 AD) Utrecht at Vleutensevaart 100, the Netherlands, and SARA
LEE CORPORATION, a US based company, having its office at 3500 Lacey Road,
Downers Grove, IL 60515 , hereinafter jointly and individually referred to as
“Employer”,

And

Mr. Frank van Oers, residing in The Netherlands [address on file with Employer],
referred to below as “Employee”,

WHEREAS:

 

  a. Employee entered the service of the Sara Lee Group of Companies on
15 January 1996 and currently holds the position of CEO International Beverage &
Bakery of Employer with an annual base salary that currently amounts to
€392.000,— gross, excluding AIP bonus, LTI and pension; Employer confirms that
due to the upcoming Spin-Off (“Project Kramer”) the position of CEO
International Beverage & Bakery of Employer will change in such a way that
Employer desires to appoint a new incumbent to that role;

 

  b. Employer and Employee agree to continue employment until the end of FY 12,
therefore up to and including 30 June 2012 ;

 

  c. Employee agrees that, as a result of this situation, his employment
contract with Employer (the “Employment Contract”) will terminate by mutual
consent, effective 30 June 2012 or effective any earlier date as Employee
accepts consecutive employment elsewhere (the “Termination Date”);

 

  d. Employee is in no manner to blame for the decision to terminate the
Employment Contract, Employer has taken the initiative to terminate the
Employment Contract;

 

  e. Parties thereto have decided to amicably settle this matter and legal
relations in respect of the employment of Employee with Employer as set out in
this Settlement Agreement between them on the basis of the following terms and
conditions;

HEREBY AGREE AS FOLLOWS:

 

  1. The Employment Contract will terminate by mutual consent effective the
Termination Date.

 

  2. Employer shall pay Employee a severance in the amount of €2.011.920 gross
(the “Severance”). Payment of the Severance will be made within 1 month after
the Termination Date in accordance with Employee’s instructions, provided that
such instructions comply with fiscal laws and do not result in additional costs
for Employer.

 

  3. Employee will be entitled to a payment of a gross AIP bonus over FY 2011
and a gross AIP bonus over FY 2012. The AIP bonus over FY 2011 has been
calculated already and will be paid out in September 2011. The AIP bonus over FY
2012 will be calculated taking into account the AIP target level of 130% of
Employee’s annual base salary as per item a. Payment of the AIP bonus over FY
2012 will be within 1 month after the Termination Date.



--------------------------------------------------------------------------------

  4. All existing LTI of Employee will be treated as per the agreed Addendum to
this Settlement Agreement with attached “Exhibit A”.

 

  5. Payment of Employee’s salary and emoluments (including pension) will
continue in the customary manner until the Termination Date.

 

  6. Employee shall be exempted from the duty to carry out any work for Employer
as from 1 December 2011 Employee shall resign as Managing Director of Employer
as of that date, whilst parties acknowledge that the Employment contract will
continue until the Termination Date. Employer shall take care of the proper
registration with the authorities of Employees resignation.

 

  7. As per the Termination Date the accrued and not taken holidays will be
considered as taken.

 

  8. Employer shall fulfil its pension obligations pursuant to the Dutch Pension
Act

 

  9. Each party shall refrain from making disparaging comments about the other
to third parties that may reasonably harm such other party’s legitimate
interests.

 

  10. Ultimately at the Termination Date, Employee shall return to Employer all
documents and company property made available to him within the framework of
this position in good order.

 

  11. Employer will provide Employee with positive references if so requested.

 

  12. All post-contractual secrecy obligations as agreed upon in the Employment
Contract remain into force after the Termination Date, including but not limited
to Non Compete and Confidentiality Agreements.

 

  13. If the Employee is successful in finding consecutive employment elsewhere
before the Termination Date, the Employment Contract will be terminated by
mutual consent as per that earlier date, indicated by the Employee. In that case
that earlier date will qualify as the Termination Date. The salary, AIP bonus FY
2012(pro rated) and pension contribution due by Employer to Employee from the
earlier Termination Date until 30 June 2012 will be added as lump sum to the
Severance.

 

  14. The parties shall observe absolute confidentiality towards third parties
with regard to the content of this Agreement unless parties are required to
disclose information on the grounds of a statutory rule. In that case, parties
shall consult each other about this in advance.

 

  15. Employee covenants that he has obtained legal advice about the termination
of the Employment Contract and the contents of this Settlement Agreement.
Employer will reimburse legal advisory cost up to EUR 5.000 excl 6% cost and
VAT, by invoice directed to the Employer.

 

  16. Parties waive their right to annul, dissolve or otherwise challenge the
validity and/or enforceability of this Agreement, regardless of the legal ground
thereto.

 

  17. After the aforementioned obligations have been fulfilled, Employee will
have no further obligations towards Employer and its affiliates, while Employer
and its affiliates will have no further obligations towards Employee, either on
basis of the Employment Contract, the termination thereof, or any other basis
(including Employee’s managing directorships), and parties (including Employer’s
affiliates) shall grant each other full and final discharge.

 

2



--------------------------------------------------------------------------------

  18. This Agreement constitutes a settlement agreement in accordance with
article 7:900 of the Dutch Civil Code.

IN WITNESS WHEREOF, this Agreement has been signed in duplicate on 30 August
2011

 

/s/    Jan Bennink

   

/s/    Frank van Oers

Sara Lee International B.V.       Sara Lee Corporation       date: 30 August
2011     date: August 30, 2011

 

3



--------------------------------------------------------------------------------

Addendum to the Separation Agreement

This Addendum is entered into as of 30 August 2011 between Sara Lee Corporation
(“Sara Lee”) and Mr. Frank van Oers (“Executive”) and is an addendum to the
Separation Agreement dated 26 August 2011, signed by Sara Lee and Executive.

By this Addendum, Sara Lee acknowledges and confirms that Executive’s employment
with Sara Lee was terminated as a result of Sara Lee’s proposed spin-off of its
businesses, also known as Project Kramer (the “Spin-Off”). Accordingly, Sara Lee
agrees that if the Spin-Off is completed, all unvested restricted stock units,
performance stock units and/or stock options held by Executive as of Executive’s
termination date will receive accelerated vesting on the date the Spin-Off is
completed. A list of unvested equity held by Executive as of the date
Executive’s employment was terminated is attached as Exhibit A.

Executive will have six (6) months after the date the Spin-Off is completed to
exercise any stock options that vest in accordance with this Addendum. Any stock
options that are vested as of the Executive’s termination date will be
exercisable by Executive only in accordance with the terms of the applicable
award and plan.

If the Spin-Off is not completed, the provisions of this Addendum shall be null
and void.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
written in the Agreement to which this Addendum is attached.

 

EXECUTIVE     SARA LEE CORPORATION           Mr. Frank van Oers     Name: Jan
Bennink



--------------------------------------------------------------------------------

Frank van Oers

Separation Summary

as of August 2011

Equity Value:

 

      RSUs      PSUs      Stock
Options  

Aug 2009 grant

     66,395         33,198         179,444   

Aug 2010 grant

     18,785         37,569         86,884   